DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/08/2021 has been received and entered.  By the amendment, claims 1, 4-8, 11-14 and newly added claims 21-24 are now pending in the application.
Claims 1, 4-8, 11-14 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a head mounted device comprising a combination of various elements as claimed more specifically a frame including electronics that dissipate heat, an optical element receives the heat dissipated by the electronics in the frame, a solution disposed between a scene-side transparent boundary layer and an eyeward transparent boundary layer, the solution including liquid crystals co- mingled with oblong photochromic dye molecules, wherein the oblong photochromic dye molecules are matched to the liquid crystal to offset a decrease in absorption of the oblong photochromic dye molecules in response to increased temperature such that a transmission of the incoming light is approximately Attorney Docket No.: OCULP00742 Application No.: 16/854,181equal across the optical element when a temperature gradient exists across the optical element as set forth in claims 1, 8 and 21.
Claims 4-7, 11-14 and 21-24 are allowed by virtue of their dependency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871